Hamilton App. Nos. C-000436 and C-000437. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of the joint motion of amici curiae Honorable Thomas E. Brinkman, Jr., Larry L. Flowers, Timothy J. Grendell, Jim Jordan, Linda Reidelbach, Twyla Roman, Michelle G. Schneider, and William J. Seitz III, members of the General Assembly of the state of Ohio, and amici curiae American Family Association of Ohio, Citizens for Community Values, Equal Rights Not Special Rights, Family First, and the National Legal Foundation to participate in oral argument scheduled for March 13, 2002,
IT IS ORDERED by the court that the motion of amici curiae to participate in oral argument be, and hereby is, granted, and amid curiae may present oral argument within the time usually allotted to appellee.